DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 09/28/2022 has been received. Applicant has not listed claims 3-7 in the claim listing. It is not known if they were intended to be canceled or are withdrawn and just not listed. Applicant is requested to include claims 3-7 with their current status identifier. 
Applicant is referred to C.F.R. 1.121 (c), which states 
Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Applicant is also referred to 37 C.F.R. 1.121 (c)(4), which states

(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on 02/08/2022 is acknowledged. Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 2 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA   35 U.S.C. 112, the applicant), regards as the invention is withdrawn. However, claim 1 is objected to as set forth below.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 lacks proper English grammar and is confusing. Omitting the species names and other verbiage, claim 1 reads “A pyralid moth egg….and the pyralid moth egg comprising….bacmids is derived from Autographa….and wherein….bacmids comprising a nucleic acid sequence encoding a recombinant protein.  The following type of claim language is recommended:
	A pyralid moth egg belonging to any one species selected from a group consisting of Meal moth (Pyralis farinalis), Stored nut moth (Paralipsa gularis), Indianmeal moth (Plodia interpunctella), Tea Tabby (Aglossa dimidiatus), Rice moth (Corcyra cephalonica), Mediterranean flour moth (Ephestia kuehniella), Cacao moth (Ephestia elutella), and Almond moth (Cadra cautella) wherein the pyralid moth egg comprises at least one of recombinant baculovirus and a bacmids wherein the recombinant baculovirus or bacmid are derived from Autographa californica multinuclear polyhedrosis virus (ACMNPV), and wherein at least one of recombinant baculovirus and bacmids comprises a nucleic acid sequence encoding a recombinant protein.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Gallo-Ramirez (2015, Expert Review of Vaccines, 14:9, 1181-1195) in view of Contreras-Gomez (2013, Biotechnol. Prog., 2014, Vol. 30, No. 1, pages 1-18) and Shirk (1987, International Journal of Invertebrate Reproduction and Development, 11:173-188).
Claim 1 is drawn to a pyralid moth egg, that is one of eight recited species, comprising a baculovirus or bacmid derived from AcMNPV that encodes a recombinant protein. 
	Contreras-Gomez teaches protein production using a baculovirus-insect cell expression system. Contreras-Gomes states, “More than 400 cell lines derived from over a 100 insect species have been used to produce baculoviruses, virus-like particles, recombinant proteins, and gene therapy vectors (therapeutic protein, claim 2).Cells of Lepidoptera insects have been traditionally the most commonly used for protein production via the BEVS” (see page 4, left column, para.2). Contreras-Gomez teaches, “. Insect cells isolated from undifferentiated ovarian and embryonic tissues are preferred for establishing cell lines for use in producing recombinant proteins. The undifferentiated embryonic tissue allows continuous diploid cell lines to be established.” (page 4, right column, para 1). Contreras-Gomez taught that AcPMNV is the most widely used baculovirus vector for producing recombinant proteins. Contreras-Gomez did not teach use of egg cells to produce the recombinant proteins. 
Gallo-Ramirez taught production of recombinant proteins (human vaccines; claim 2) in insect cells as well as avian egg-based vaccine production.  Gallo-Ramirez teaches that a caveat of the avian egg system is the production of fertilized eggs, which limits production capacity. 
Shirk compared the egg yolk of six pyralid moths, including Plodia interpunctella, Cadra cautella and Ephestia elutella. Shirk showed that the six species all produced similar large amounts of protein in the yolk.
It would have been obvious at the time of filing to combine the teachings of Contreras -Gomez regarding use of baculovirus to produce recombinant proteins in Lepidopteran cells using an AcMNPV vector with the teaching of Gallo-Ramirez regarding the use of insect cells and avian eggs as bioreactors for recombinant proteins and Shirk regarding the high levels of protein production in the pyralid eggs of species recited in the claims, to arrive at the invention as claimed. One of skill in the art would have been motivated to make such a combination as Contreras-Gomez and Gallo-Ramirez each taught use of a vast array of lepidopteran species as bioreactors for AcMNPV-encoded recombinant proteins and Gallo-Ramirez and Shirk taught that eggs yield high levels of protein in both avian and insect species. One of skill in the art would have a reasonable expectation of success in making such a combination as AcMNPV was known to infect nearly all lepidopteran species and the recited species of pyralid moth egg were known to express high levels of protein and could be obtained in high number as compared to fertilized avian eggs.
Applicant’s Remarks have been fully considered but are not persuasive. Applicant argues that the Examiner must show each and every claim limitation and set forth reasoning and rationale to support obviousness. Applicant, however, does not appear to specifically point out which claim limitation is not addressed by the art. With regard to rationale and motivation to combine the teachings, as set forth in the rejection, 
“One of skill in the art would have been motivated to make such a combination as Contreras-Gomez and Gallo-Ramirez each taught use of a vast array of lepidopteran species as bioreactors for AcMNPV-encoded recombinant proteins and Gallo-Ramirez and Shirk taught that eggs yield high levels of protein in both avian and insect species. One of skill in the art would have a reasonable expectation of success in making such a combination as AcMNPV was known to infect nearly all lepidopteran species and the recited species of pyralid moth egg were known to express high levels of protein and could be obtained in high number as compared to fertilized avian eggs.”

Applicant also argues that the claimed 8 species are different from other lepidopteran species and other lepidopteran species fail to render the claimed species obvious to use in the claimed invention. These arguments are not entirely clear. It is also noted that the MPEP states that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716,718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. MPEP 716.01(c). It is not clear if Applicant is arguing an unexpected result in combining the references to arrive at what is being claimed. Applicant provides details regarding the diets of various species as well as various predators of the eggs. Clarification of this argument is requested.
Similarly, Applicant provides arguments about common sense. The relevance of these arguments is not clear. Finally, Applicant again discusses a lack of motivation to combine the teachings. This was addressed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632